Citation Nr: 1522415	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits from March 17, 2013 to May 18, 2013. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from March 1983 to October 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma that held that the appellant was not entitled to Veteran's Retraining Assistance Program (VRAP) benefits from March 17, 2013 to May 18, 2013.  The Reno, Nevada RO otherwise has jurisdiction of the claims file.

In her October 2013 VA Form 9, the appellant requested that she be scheduled for a hearing before the Board.  On March 25, 2014, the RO issued a letter that notified the appellant of her scheduled Travel Board hearing on May 13, 2014.  The letter contained her correct mailing address of record, but the letter was returned as undeliverable due to unknown addressee and unable to forward.  An April 11, 2014 Report of General Information states that the telephone numbers of record for the appellant were called but neither number was working.  Then, the appellant's next of kin for VA medical treatment purposes, the appellant's son, was contacted by telephone but he stated that he did not know his mother's current address.  The son stated that he would tell his mother to call VA.  An April 28, 2014 addendum states that attempts to call the appellant's telephone numbers resulted in a response that each number was out of service.  It was further stated that there was no notice that the appellant had attempted to contact VA.  The appellant failed to report for her Travel Board hearing.  There has been no correspondence received from the appellant reporting a more recent address since October 2013.  In the absence of a current mailing address for the appellant, a remand to attempt to schedule her for an additional hearing is not required.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts and, if the claimant does not, VA is not obligated to turn up heaven and earth to find the claimant).  

The following determination is based on review of the appellant's paper claims file.  The Board observes that currently there are no documents located in a Virtual VA "eFolder" for the appellant and that the Veterans Benefit Management System (VBMS) electronic file for the appellant contains just one document (the April 11, 2014 Report of General Information) which is also part of the paper claims file. 


FINDINGS OF FACT

1.  In August 2012, VA notified the appellant that she was eligible to receive 12 months of full-time training benefits under the Veterans Retraining Assistance Program (VRAP). 

2.  Veteran's Retraining Assistance Program (VRAP) benefits can only be paid for full-time training.

3.  From March 17, 2013 to May 18, 2013, the appellant was not enrolled full-time.


CONCLUSION OF LAW

The appellant did not meet the criteria for VA educational assistance benefits under VRAP from March 17, 2013 to May 18, 2013.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

II.  The Merits of the Claim

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

In order to qualify for the retraining assistance, a veteran had to satisfy the following eligibility criteria: be at least 35 but no more than 60 years old, at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to Individual Unemployability; and submit an application no later than October 1, 2013. 

Participants had to attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants would not receive benefits for any time period during which the training dropped below full-time.  Participants had to be enrolled in a VA approved program of education offered by a community college or technical school.  The program had to lead to an Associate Degree, Non-College Degree, or a Certificate, and train the Veteran for a "high demand" occupation as determined by DOL and VA.

The appellant essentially asserts that she should be awarded VRAP benefits from March 17, 2013 to May 18, 2013 because VA informed her that she was eligible for these benefits and because, based upon this notification, she enrolled in a program and incurred tuition fees.  

Review of the record reveals that, in August 2012, VA notified the appellant that she was eligible to receive VRAP benefits for full-time training.  In December 2012, the appellant submitted a question, via e-mail, to a VA education counselor.  She asked whether 9 unit hours in the 2013 spring semester would satisfy the requirement for full-time student status.  She was subsequently informed, via e-mail, that it was up to her school to verify that the program she was training in was at a full-time status.  A March 8, 2013 letter from the Muskogee Education Center informed the appellant that she was eligible to receive VRAP benefits for full-time training from January 22, 2013 to March 16, 2013.  She was also informed that, although she was enrolled until May 18, 2013, she could not be paid for her current enrollment beyond March 16, 2013, because she was no longer considered a full-time student after she completed her four-hour term on March 16, 2013.  As noted in the August 2013 Statement of the Case (SOC), the appellant had two terms that overlapped between January 22, 2013 to March 16, 2013, and her training constituted full-time training for that period.  However, on March 17, 2013, her training time was reduced to 3/4 time and therefore, benefits were not payable from March 17, 2013 to May 18, 2013.

The pertinent part of the VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, § 211 (Nov. 21, 2011) states that the retraining assistance may only be used by a veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training on a full-time basis.  The evidence shows that the appellant was enrolled in less than full-time training for the period from March 17, 2013 to May 18, 2013, and she has not alleged that she was engaged in full-time training between March 17, 2013 and May 18, 2013.  Furthermore, her December 2012 e-mail correspondence reflects that the appellant was aware of the full-time training requirement.

Thus, the appellant's claim for VRAP benefits from March 17, 2013 to May 18, 2013 must be denied.  The appellant was pursuing a program of study that was less than full time between March 17, 2013 and May 18, 2013.  VRAP benefits were authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and were authorized only for full-time programs.  VRAP participants had to be enrolled in a VA approved program of education offered by a community college or technical school and the program had to have been a full-time program.  The appellant's program of study between March 17, 2013 and May 18, 2013 did not meet the full-time program requirements for VRAP.  There is no basis in law or fact whereby the appellant may be granted VRAP benefits from March 17, 2013 to May 18, 2013.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to VRAP benefits from March 17, 2013 to May 18, 2013 must be denied.

Although the Board empathizes with the appellant and is sympathetic to her situation, there simply is no legal basis to find her eligible for VRAP benefits between March 17, 2013 and May 18, 2013.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The appellant's claim for Veteran's Retraining Assistance Program (VRAP) benefits from March 17, 2013 to May 18, 2013, is denied. 






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


